Case 5:20-cv-05156-PKH Document 23                 Filed 05/19/21 Page 1 of 2 PageID #: 2775




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

HOWARD BYFORD                                                                  PLAINTIFF


       v.                              CIVIL NO. 20-5156


ANDREW M. SAUL, Commissioner
Social Security Administration                                                DEFENDANT


             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Howard Byford, brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a decision of the Commissioner of the Social Security Administration (Commissioner)

denying his application for a period of disability and disability insurance benefits (DIB) under the

provisions of Title II of the Social Security Act (Act). (ECF No. 2). The Defendant filed an

Answer to Plaintiff's action on February 19, 2021, asserting that the findings of the Commissioner

were supported by substantial evidence and were conclusive. (ECF No. 15).

       On May 18, 2021, the Commissioner, having changed positions, filed an unopposed motion

requesting that Plaintiff's case be remanded pursuant to "sentence four" of section 405(g) in order

to conduct further administrative proceedings. (ECF No. 21).

       The exclusive methods by which a district court may remand a social security case to the

Commissioner are set forth in "sentence four" and "sentence six" of 42 U.S.C. § 405(g). A remand

pursuant to "sentence six" is limited to two situations: where the Commissioner requests a remand

before answering the complaint, or where the court orders the Commissioner to consider new,

material evidence that was for good cause not presented before the agency. The fourth sentence

of the statute provides that "[t]he court shall have power to enter, upon the pleadings and transcript


                                                  1
Case 5:20-cv-05156-PKH Document 23               Filed 05/19/21 Page 2 of 2 PageID #: 2776




of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing." 42 U.S.C. § 405(g); Shalala

v. Schaefer, 509 U.S. 292, 296 (1993).

       Here, the Court finds remand for the purpose of the ALJ to further evaluate the evidence

appropriate.

       Based on the foregoing, the undersigned recommends granting the Commissioner's

unopposed motion to reverse the decision of the ALJ and remanding this case to the Commissioner

for further administrative action pursuant to "sentence four" of section 405(g). The parties have

fourteen days from receipt of our report and recommendation in which to file written

objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file timely objections may result

in waiver of the right to appeal questions of fact. The parties are reminded that objections

must be both timely and specific to trigger de novo review by the district court.

       DATED this 19th day of May 2021.




                                     /s/     Christy Comstock
                                     HON. CHRISTY COMSTOCK
                                     UNITED STATES MAGISTRATE JUDGE




                                                2
